Citation Nr: 0610451	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  02-22 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from January 1958 to July 1958 in the United States Army 
Reserves.

The appellant's claim for service connection for residuals of 
a back injury had been denied in RO decisions dated in August 
1960, August 1966, August 1981, April 1993, and, most 
recently, in January 1998.  The appellant did not appeal any 
of these denials.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO declined to reopen the appellant's petition to reopen 
the claim for service connection for residuals of a back 
disability on the basis that new and material evidence had 
not been presented.  The appellant filed a notice of 
disagreement (NOD) in July 2002.  The RO issued a statement 
of the case (SOC) in December 2002, and the appellant filed a 
substantive appeal in March 2003.  In April 2003, the RO 
issued a supplemental SOC (SSOC) addressing additional 
evidence submitted by the appellant.

In January 2004, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In July 2004, the Board reopened and remanded the claim to 
the RO for further action.  Following completion of the 
requested action, the RO denied the claim for service 
connection for residuals of a back injury, on the merits (as 
reflected in a November 2005 SSOC) and returned the matter to 
the Board for further appellate consideration. 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for residuals of 
a back injury has been accomplished.

2.  The appellant has consistently asserted, and has 
submitted statements supporting, the occurrence of a motor 
vehicle accident and resulting back injury during ACDUTRA.

3.  Competent medical opinion has essentially indicated that 
if the claimed motor vehicle accident is assumed to have 
occurred, there were no subsequent injuries or accident, and 
the appellant's symptoms thereafter were correctly reported,  
the appellant's current disabilities-paresis of the right 
lower extremity, impotence and incontinence-are likely 
related to the in-service incident.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
criteria for service connection for residuals of a back 
injury are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim have been 
accomplished.

II.  Background

The appellant's DD Form 214 (Report of Separation from the 
Armed Forces of the United States) reflects a period of 
ACDUTRA from January 1958 to July 1958 at Fort Jackson, South 
Carolina.  Service medical records during the appellant's 
period of ACDUTRA, including the report of his July 1958 
separation examination are negative for an automobile 
accident or any complaints, findings or diagnosis of any 
disabilities.
 
November 1959 medical records from Charleston General 
Hospital, include a notation that the appellant was admitted 
for a neurological problem. The appellant's chief complaint 
was back pain, complaints of weakness in the right leg with 
loss of sensation in the left leg.  The appellant stated that 
he first noted that he was impotent, then he began having 
attacks of numbness in the left leg and weakness in the 
right.  The final diagnosis was possible spinal tumor T2 and 
possible degenerative spinal cord disease.    

Letters dated from January to April 1960, C. M. Caudill, 
M.D., note that the appellant had sprained his lower back in 
"1956."  An examination revealed no findings above the 
lower back.  There were vague changes in sensation to all 
modalities to about T-12.  There were pyramidal tract 
findings of a positive toe sign, sustained clonus and 
increased deep tendon reflexes in the right leg.  The doctor 
commented that the appellant certainly seemed to have a cord 
lesion.  A myelogram revealed a questionable lesion in the 
thoracic area.  Dr. Caudill also noted that the appellant had 
developed incontinence and pain across the hips.  In an April 
1960 letter, Dr. Caudill recommended that the region in the 
vicinity of the second and third thoracic vertebrae be 
explored surgically.  Another myelogram was performed and 
revealed a slightly larger lesion, which the doctor stated 
could cause the appellant's symptoms.  

In May 1960, the appellant filed a claim for service 
connection for compressed lesion of second and third thoracic 
vertebrae, noting that his symptoms began while in training 
on a six month tour of duty.  

A June 1960 VA examination report reflects that the appellant 
complained of a back condition, first noticed 2 years 
earlier.  The appellant complained of having general weakness 
in his back and legs with occasional pain in his legs.  The 
examiner noted that the appellant's gait was impaired.  The 
diagnosis provided that there was no x-ray evidence of 
compressed lesion of second and third thoracic vertebrae, but 
there was a history of definite neurological or neurosurgical 
disease.  Otherwise, a normal examination.

In a July 1960 summary letter, Dr. Caudill stated that the 
appellant was readmitted to Charleston General Hospital for 
exploration of the persistent myelography defect at the T-3 
level discovered in previous myelograms and associated with 
long tract findings in the legs.  A laminectomy was carried 
out in the upper thoracic region and a midline herniated disc 
at T-3 was removed.  Dr. Caudill commented that it was 
anticipated that any further progression of the appellant's 
illness would have been definitely halted, and that a 
definite improvement, though not necessarily a complete 
recovery of his condition, would occur.   

In a May 1979 discharge summary, H. Sakhai, M.D., noted that 
the veteran was admitted for spastic weakness of the right 
leg, difficulty walking and pain.  Dr. Sakhai stated that the 
appellant mentioned that he had been in a car wreck some 20 
years earlier and later developed weakness of both legs, 
mostly on the right side and after 2 myelography were 
performed, evidence of thoracic disc was found and he had 
surgery.  The appellant stated that his condition improved 
but he never made a full recovery.  X-rays of the lumbar 
spine revealed no abnormality.  Dorsal spine x-ray showed 
evidence of previous surgery at upper dorsal region and 
myelogram revealed a questionable defect at L4 on the left, 
but dorsal area showed no definite abnormality.  Dr. Sakhai 
stated that he felt that the neurological changes were due to 
a chronic injury that had been received by the spinal cord 
several years ago.  The discharge diagnosis was spastic 
weakness of the right leg and pain of the leg due to old 
thoracic disc herniation.  

In a July 1979 letter, Thomas F. Scott, M.D., stated he saw 
the appellant for complaints of lumbar pain of several months 
duration.  Dr. Scott stated that the appellant had a dorsal 
spine injury requiring laminectomy a number of years ago.  
Currently, the appellant had long tract signs suggestive of 
upper motor neuron dysfunction involving primarily the right 
lower extremity.  The doctor stated that the appellant had a 
lumbar strain, probably associated with the abnormal stress 
that was placed on his back by his somewhat spastic gait 
pattern. 

In a sworn statement, dated in May 1991, Stephen C. Shy, 
D.O., stated that the appellant had been his patient since 
1984.  He reported, by history, that the appellant, at 
approximately 18 years of age, was involved in a motor 
vehicle accident, with subsequent complaints of weakness of 
both lower extremities which persisted for quite some time.  
Subsequently, it was demonstrated that the appellant had a 
herniated nucleus pulposus or "a ruptured disc," and 
underwent surgical therapy.  He did somewhat better after the 
surgery, but he has continued to have spastic weakness, 
rather marked spasm on the left lower extremity, and post 
trauma right lower leg shortening.  

The appellant submitted statements, dated in February 2001, 
from a family friend that lived with the appellant's parents 
in 1958, from the appellant's girlfriend whom he was visiting 
in 1958 when he had the car accident, and from his wife.  The 
first two statements recount knowledge of the appellant's 
motor vehicle accident in February or March 1958 while on his 
way back to basic training at Fort Jackson in South Carolina; 
and, collectively, the statements indicate that he had no 
problems with his back prior to the accident, and that his 
back problems increased progressively after the accident.

During the January 2004 hearing, the appellant testified that 
he was in Army Basic Training in Fort Jackson and was given a 
weekend pass, so he came back to West Virginia.  Upon 
returning to Fort Jackson, South Carolina, he was involved in 
an accident.  He testified that he was injured, but he did 
not believe that he was injured severely enough to have to go 
to the hospital.  He indicated that, upon returning to Army 
boot camp, it was not so much his back that was bothering 
him, but his legs and sexual drive that started to bother 
him.  He testified that after he got out of basic training, 
his symptoms continued; these included his legs giving out, 
numbness in the extremities, and erectile dysfunction.  The 
appellant testified that after having surgery, Dr. Caudill 
found out that he had a crushed disc down on the spinal cord 
related to the car accident.  

On VA examination in February 2005, the appellant stated that 
he was on leave from training and driving back to Fort 
Jackson, South Carolina, from Charleston, West Virginia in 
February or March 1958 when his car hit an icy patch on a 
bridge and then hit a hillside.  He stated there were no seat 
belts in the car and he was thrown, ending up on the 
passenger side of the car.  The appellant stated that he was 
not taken to the hospital.  He reported that he never had any 
back discomfort, but upon returning to Fort Jackson, he 
noticed some sexual difficulties, impotence, and some urinary 
incontinence; however, he did not seek medical treatment 
while at Fort Jackson.  After returning home, he noticed 
weakness in his legs.  The appellant denied any other 
accidents or injuries between the 1958 automobile accident 
and when he had surgery in 1960.  The examiner diagnosed 
paresis, right lower extremity; impotence due to organic 
problem or injury; and incontinence due to organic problem or 
injury.  The examiner noted that he had reviewed the claims 
file.  He opined that if one was to assume that the accident 
did occur, there were no other injuries or accidents 
subsequently, and, temporally the problems that the appellant 
related began to occur afterwards, then it was likely that 
the difficulties found in this appellant were related to the 
accident.  [Parenthetically, it is noted that, while the 
examiner also commented that the confusing thing was the 
lesion was recorded and treated at the third thoracic level, 
yet the appellant's symptoms were more consistent with an 
injury or lesion at the level of cauda equina, somewhere 
around T12 or L1 usually, and noted that none of the records 
(myelograms) from 1959 or 1960 note any problems at that 
level, there is no indication that these comments affected 
the examiner's basic opinion.]. 

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the evidence of record in light of the above-
noted criteria, and affording the appellant the benefit of 
the doubt, the Board finds that the criteria for service 
connection for residuals of a back injury are met.

Initially, the Board notes that, in this appeal, the 
appellant alleged motor vehicle accident is not specifically 
documented in his service records.  However, the appellant is 
competent to assert the occurrence of such an in-service 
incident.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Board also finds that the appellant's assertions appear 
to be credible.  In this regard, the Board observes that the 
appellant appears to have been consistent in his reports as 
to the occurrence of the accident and resulting problems.  
Also, in support of the occurrence of the motor vehicle 
accident during the time period alleged, the appellant has 
submitted lay statements; particularly, the statements from a 
family friend and from a former girlfriend reflect personal 
knowledge of the event in question and the fact that the 
appellant suffered resulting injuries.  Furthermore, private 
medical records dated from 1959 to 1960 generally reflect 
that the appellant reported a car accident in 1958 (albeit, 
one examiner reported "1956"), and that he had weakness in 
his legs two years prior to his July 1960 surgery; these 
reports also lend credibility to the appellant's assertions.  

Thus, the Board finds that the appellant's assertions and the 
additional documentation described above tend to support the 
occurrence of a motor vehicle accident during ACDUCTRA, and 
resulting back injury, as alleged.

Further, the post-service medical record reflects current 
disabilities of paresis, right lower extremity; impotence due 
to organic problem or injury; and incontinence due to organic 
problem or injury, and includes medical opinion establishing 
a plausible nexus between the current disabilities and the 
aforementioned motor vehicle accident.  

As indicated above, of significance is the opinion of the 
February 2005 VA examiner was to the effect that, assuming 
that the motor vehicle accident occurred, and there were no 
subsequent injuries or accidents, it is likely that the 
appellant's diagnosed disabilities are related to the 
accident.  The Board finds that such opinion constitutes 
probative (persuasive) evidence on the medical nexus 
question.  Clearly, the opinion was based upon examination of 
the appellant, and consideration of the appellant's 
documented medical history-to include the November 1959 
Charleston General Hospital record reflecting the appellant 
symptoms of back pain, weakness in the right leg, loss of 
sensation in the left leg, and impotence, a well as Dr. 
Sakhai's May 1979 discharge summary in which he stated that 
he felt that the appellant's neurological changes were due to 
a chronic injury received by the spinal cord several years 
ago-with which the opinion appears consistent.  The Board 
also points out that there is no record of any post-service 
injury to, or accident involving, the appellant's back, nor 
is there any medical evidence or opinion of record that 
contradicts the February 2005 examiner's opinion.  While the 
examiner was less than definitive in expressing his opinion, 
the Board notes that he, nonetheless, expressed his opinion 
in terms to permit application of the benefit-of-the-doubt-
doctrine.

Augmenting the legal principles cited to above, the Board 
notes that, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. 
§ 5107(b); Gilbert 1 Vet. App at 53-56. 

In view of the foregoing, and resolving all reasonable doubt 
in the appellant's favor on the question of service origin, 
the Board finds that the criteria for service connection for 
residuals of a back injury are met. 


ORDER

Service connection for residuals of a back injury is granted. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


